Citation Nr: 9932017	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-28 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral ear 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran served in active service from February 1968 to 
December 1970. 


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from a skin disorder related to 
Agent Orange exposure during service, or otherwise related to 
his period of service.

2.  There is no competent medical evidence which demonstrates 
the veteran's hearing impairment is a disability for VA 
purposes. 

3.  There is no competent medical evidence that indicates the 
veteran is currently diagnosed with bilateral ear infection 
or suffers from any residuals of any in-service ear 
symptomatology or disease.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a skin disorder, to include as due to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(1999).  

3.  The veteran's claim of entitlement to service connection 
for bilateral ear infection is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1999).  
Additionally, if a condition noted during service is not 
shown to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  See 
38 C.F.R. § 3.303(b) (1999).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumption period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or during any applicable presumption period, if 
continuity of symptomatology is demonstrated thereafter, and 
if competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question that must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

II.  A Skin Disorder, to Include as Due to Agent Orange 
Exposure.

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e) 
shall be presumed to have been exposed to an herbicide agent, 
unless affirmative evidence establishes that the veteran was 
not exposed to any such agent during service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Thus, service connection may be presumed 
for residuals of exposure to Agent Orange by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6).  Secondly, the veteran must 
be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is, in fact, causally linked to such exposure.  
Combee v. Brown, 34 F.3d 1039, 1044 (Fed.Cir. 1994), citing 
38 C.F.R. § 3.303.  In Combee, the United States Court of 
Appeals for the Federal Circuit held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116.

With respect to the evidence of record, the veteran's DD 214 
shows he served in the Republic of Vietnam from January 1970 
to December 1970.  In addition, the veteran's service medical 
records contain October 1969 notations showing he was treated 
for contact dermatitis secondary to soap and water.  

In addition, the evidence includes a November 1994 VA 
examination report showing he complained of a skin rash for 
the prior 6 or 7 years.  As well, he reported that every 
three months he had what appeared to be patchy areas of 
erythematous skin in different parts of the body, which 
lasted from three to four weeks.  His skin rash was always 
preceded by and accompanied with pruritus, and led to skin 
cracking and peeling.  Finally, the lesions would disappear 
without any trace.  Upon physical examination, he had patchy 
lichenification of the lateral aspect of the dorsal surface 
of the left foot measuring approximately 5 centimeters in 
diameter, and some central exfoliation with surrounding 
erythema, but without similar lesions on the rest of the skin 
surface.  He was diagnosed with a history of migratory rash 
repair for several years, with possible causes including 
fungal infection, contact dermatitis, and/or dry skin.

After a review of the evidence of record, the Board finds 
that the veteran's DD 214 shows he served in the Republic of 
Vietnam from January 1970 to December 1970.  However, the 
Board also finds that the veteran has not been diagnosed with 
one of the various diseases for which the Secretary of 
Veterans Affairs, under the Authority of the Agent Orange Act 
of 1991, has determined are associated with exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 
3.309(e).  As such, the Board finds that, the evidence does 
not show the veteran's claim for service connection for a 
skin disorder as due to Agent Orange exposure is well 
grounded, and thus, service connection on a presumptive basis 
due to Agent Orange exposure is not warranted.  See 38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).

Additionally, after reviewing the veteran's claim on a direct 
basis as required by Combee, supra, the Board finds that the 
veteran has not submitted any medical evidence showing that 
he currently suffers from a skin disorder which is otherwise 
related to his period of service.  Specifically, the veteran 
has failed to satisfy an essential element necessary to well 
ground his claim, which is the existence of a nexus between 
the claimed skin disability and his period of service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In addition, although the veteran was treated during 
his service for contact dermatitis, the evidence does not 
show that veteran has had a continuity of symptomatology 
since his discharge from service in 1970 to at least the mid 
1980s, as supported by the veteran's reports during the 
November 1994 VA examination report discussed above.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).  Therefore, in the absence of competent medical 
evidence to support the claim of service connection for a 
skin disorder, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

III.  Bilateral Hearing Loss.

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz are 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (1999).  
However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
Court stated that 38 C.F.R. § 3.385, does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service. Id. at 159.  The Court explained 
that when audiometric test results at the veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service. Id. at 
160.

In this case, the veteran contends he currently suffers from 
bilateral hearing loss secondary to noise exposure during his 
service.  In this regard, the Board notes that the veteran's 
DD 214 shows his service specialty was helicopter mechanic.

With respect to the evidence of record, the veteran's service 
medical records contain various audiological examination 
scores.  Specifically, the veteran's entrance examination 
shows his pure tone thresholds, in decibels, for the left ear 
were 0, 0, -10, -5, -5, and for the right ear were 0, 0, -10, 
5, -10, both measured at 500, 1000, 2000, 4000 and 6000 
Hertz.  In addition, a March 1970 examination shows his pure 
tone thresholds, in decibels, for the left ear were 20, 15, 
5, 15, 10, and for the right ear were 5, 10, 5, 15, 5, both 
measured at 500, 1000, 2000, 4000 and 6000 Hertz.  And, his 
discharge examination shows his pure tone thresholds, in 
decibels, for the left ear were 25, 20, 5, 15, 10, and for 
the right ear were 5, 10, 15, 10, 5, both measured at 500, 
1000, 2000, 4000 and 6000 Hertz.

In addition, July 1994 notations from the VA Medical Center 
in Dayton indicate the veteran had decreased hearing of 
unknown etiology, and referred him for a hearing test and ENT 
consultation.  Furthermore, November 1994 VA audiological 
examination reports show the veteran's pure tone thresholds, 
in decibels, for the left ear were 15, 10, 10, 25, 20, and 
for the right ear were 15, 10, 10, 25, 20, both measured at 
500, 1000, 2000, 4000 and 6000 Hertz.  His speech 
discrimination was 100 percent bilaterally.  As well, the 
reports notes the veteran reported being exposed to missile 
fire while in Vietnam, and that, as engineer on helicopters, 
he was exposed to the noise produced by the helicopter 
engines.  The veteran was diagnosed with mild sensorineural 
hearing loss, not inconsistent with noise exposure. 

After a review of the evidence, the Board finds that, as of 
his last VA audiological examinations in November 1994, the 
medical evidence does not show that the veteran's bilateral 
hearing impairment currently meets the criteria defined by 
38 C.F.R. § 3.385 (1999), and thus, his bilateral hearing 
impairment is not a hearing disability for VA purposes.  As 
such, the claim of service connection for bilateral hearing 
loss is not well grounded and must be denied on that basis.  
See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.385.  In this 
regard, the Board points out to the veteran that he is not 
precluded from attempting to obtain and submitting to VA 
competent audiological or medical evidence demonstrating that 
his current hearing impairment meets the criteria established 
under section 3.385 

IV.  Bilateral Ear Infection.

The veteran's service medical records contain medical 
notations dated from May 1970 to August 1970 showing the 
treatment the veteran received for a diagnosis of otitis 
externa, bilaterally.  And, a December 1970 examination 
report contains notations indicating "ear problems-refer to 
VA."

In addition, a November 1994 VA examination report shows the 
veteran's external auditory canals were unremarkable 
bilaterally, and were widely patent.  He did not have 
evidence of an acute infectious process, erythema or edema in 
the external auditory canals.  His tympanic membranes were 
pearl gray bilaterally, had normal light reflex and manubrial 
landmarks, and the tympanum itself showed no evidence of 
effusion or acute pathology.

After a review of the record, the Board finds the veteran has 
not submitted medical evidence showing that he is currently 
diagnosed with bilateral ear infections, or that he suffers 
from the residuals of any in-service ear symptomatology or 
diseases.  As such, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a disability of service origin.  A well-
grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Thus, in the absence of competent medical evidence 
to support the claim of service connection for bilateral ear 
infection, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  See 
38 U.S.C.A. § 5107(a).

V.  Conclusion.

In arriving at this determination, the Board has considered 
the various statements by the veteran and his representative.  
However, as the veteran and his representative are lay 
persons not competent to offer an opinion requiring medical 
knowledge, such statements do not constitute medical evidence 
which would prove the existence of a current disability, or 
its etiology.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995). 

Additionally, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claims of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claims.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  In addition, the veteran may be 
considered for an additional VA examination pursuant to 38 
C.F.R. § 3.326 only after his claims are determined to be 
well grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).  At present, the Board is not aware of any 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the veteran's claims "plausible".  See 
generally McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 
1997). 

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application in this case. 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims, and the reasons for which his claims have failed.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder, to include as due to 
Agent Orange exposure, is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral ear infection is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

